Broyles, C. J.
Where two defendants, -after being separately indicted, are by consent tried together, and separate verdicts of guilty arc returned, and separate motions for new trials are filed, and the court passes separate written orders overruling the motions, the defendants can not bring their cases to this court in one bill of exceptions. Washington v. State, 32 Ga. App. 72 (122 S. E. 629); Wall v. Mann, 163 Ga. 42 (135 S. E. 407). “For want of jurisdiction in such a case, this court can not entertain a motion made by one of the plaintiffs in error that his name be stricken from the bill of exceptions and that the case proceed in the name of the other plaintiff in error.” Center v. Fickett Paper Co., 117 Ga. 222 (2) (43 S. E. 498); Wall v. Mann, supra.

Writ of error dismissed.


Luke and Bloodworth, JJ., eoneur.